Order entered February 12, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00132-CV

                             JEFFORY G. SNOWDEN, Appellant

                                                 V.

 BRIAN RAVKIND, TRACY EDMONDSON GAMBLE D/B/A FRISCO STRONG, AND
                     MEGAN DEWOLFE, Appellees

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-02116-2018

                                             ORDER
       Before the Court is appellant’s February 10, 2020 motion for extension of time to file the

clerk’s and reporter’s records.

       We GRANT appellant’s motion. We ORDER Lynne Finley, Collin County District

Clerk, to file by February 21, 2020, either the clerk’s record or written verification that appellant

did not pay the fee for the record by February 14, 2020. We caution appellant that if we receive

written verification of non-payment, the appeal may be dismissed for want of prosecution. See

TEX. R. APP. P. 37.3(b).

       We ORDER Antoinette Varela, Official Court Reporter for the 366th Judicial District

Court, to file, by March 2, 2020, either the reporter’s record or written verification that appellant
did not pay the fee for the record by February 24, 2020. We caution appellant that if we receive

written verification of non-payment, the Court may order the appeal be submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

           We DIRECT the Clerk to send a copy of this order to Ms. Finley, Ms. Varela, and all

parties.


                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE